Case: 12-13813            Date Filed: 07/26/2013   Page: 1 of 3


                                                                           [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                            No. 12-13813
                                        Non-Argument Calendar
                                      ________________________

                                           Agency No. A095-547-251


MARCELA ELEJALDE,
JOSE CAMEL BEDOYA,
ANGELA M. BEDOYA,
CAMEL A. BEDOYA,
ASTRID ISABELLA ELEJALDE PORRAS,
KHALID MEHMOOD,
JUAN FELIPE MARTINEZ ELEJALDE,

                                                                                       Petitioners,

                                                      versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                              Respondent.

                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                     ________________________

                                               (July 26, 2013)
                 Case: 12-13813       Date Filed: 07/26/2013        Page: 2 of 3


Before MARCUS, KRAVITCH, and EDMONDSON, Circuit Judges.



PER CURIAM:



       Colombian sisters, Marcela Elejalde (“Elejalde”), 1 and Astrid Isabella

Elejalde Porras (“Porras”) (collectively, “petitioners”) filed a petition for review of

the BIA’s order affirming the IJ’s denial of withholding of removal and CAT

relief. While petitioners’ appeal was pending in this Court, the BIA granted a

motion to reopen Porras’s removal proceeding for her and her family. Because a

final order of removal no longer exists for Porras, we dismiss the petition with

prejudice on Porras 2 and proceed only on Elejalde.

       Briefly stated, the petition presents two issues:

           1. Whether substantial evidence supports the BIA’s affirmance of the
              IJ’s adverse-credibility findings.

           2. Whether substantial evidence supports the BIA’s affirmance of the
              IJ’s finding that Elejalde had not been subjected to past persecution,
              and even if the incidents did amount to persecution, fundamental
              changes in circumstances showed that a clear probability of future
              persecution no longer exists.
       1
         Elejalde’s family also are petitioners in this case, and they relied on Elejalde’s
application for their claims for withholding of removal and CAT relief and were similarly denied
such relief.
       2
         The motion to dismiss the petition with prejudice as to Petitioner Astrid Isabella
Elejalde-Porras is GRANTED. Ms. Porras shall bear her own attorney’s fees, costs, and
expenses.
                                                2
              Case: 12-13813     Date Filed: 07/26/2013   Page: 3 of 3




(Elejalde has abandoned her claim for CAT relief.)

      Substantial evidence supports the BIA’s adverse-credibility determination,

as the BIA cited convincing, specific inconsistencies and omissions in the

petitioners’ testimony and applications; and the BIA addressed Elejalde’s

explanations for those inconsistencies and omissions. Furthermore, even if we

were to presume Elejalde’s credibility, Elejalde failed to establish past persecution

on account of a statutory ground: even though she was subjected to misconduct

that could constitute persecution, she did not establish that the misconduct was on

account of her political opinion or any other statutorily protected ground for

withholding of removal. Cf. Sanchez Jiminez v. U.S. Att’y Gen., 492 F.3d 1223

(11th Cir. 2007) (a less ambiguous record on the point of FARC’s responsibility).

      That evidence in the record might support conclusions other than those

reached by the BIA is not enough.

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          3